Per Curiam. This cause coming on to be heard on the Joint Stipulation of the claimant, County of Randolph, and the respondent, State of Illinois, and the Court being fully advised in the premises find that this case arises pursuant to Ill. Rev. Stat., 1973, Ch. 65, Pars. 37, 38, 39 being: "An Act to provide for the imbursement (reimbursement) of counties within the State of Illinois for expenses, costs and fees incurred in Habeas Corpus proceedings and the courts of such counties, involving non-residents of such counties who may be confined in State penal or charitable institutions.” and that claimant is entitled to reimbursement of expenses, costs and fees as follows: A. 31 Habeas Corpus filing fees for FY '73 for á total of . $ - 930.00 and ,-oboB ,, 50 Habeas Corpus filing fees for FY ’74 for a reimbursement of 1,500.00 Total filing fee $2,430.00 B. State’s Attorney fees for defending 5 Habeas Corpus suits in FY ’74 at $20 ea. $ 100.00 and State’s Attorney fees for defending 15 habeas corpus suits in FY.’74 at $20 ea. 300.00 Total reimbursement of expenses for the two years $ 400.00 C. Sheriff’s fees for FY ’73 as set forth in the Complaint and Joint Stipulation of the parties of $ 89.00 and Sheriff’s fees for FY ’74 of 267.00 for a total of $ 356.00 D. A total of 81 library fees for the fiscal periods at $1 ea. $ 81.00 As set forth in the departmental report and the Joint Stipulation of the parties, the portion of the claim for reimbursement of the last five cases listed on the Bill of Particulars falls within the current fiscal year and are not a proper subject for a claim in this Court. Accordingly, the claim is reduced by $268.40. It Is Hereby Ordered that an award be entered for claimant in the amount of $3,267.00, Three Thousand Two Hundred Sixty-Seven and 00/100 Dollars.